              Case 2:20-cv-00863-RSL Document 9 Filed 06/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   SKULD SYNDICATE 1897 and THE                   )    Case No. 2:20-cv-00863-RSL
     STANDARD SYNDICATE 1884,                       )
10   UNDERWRITERS AT LLOYD’S,                       )    ORDER GRANTING STIPULATED
     LONDON subscribing to Policy                   )    MOTION TO STAY CASE PENDING
11   B0621MICEF000116,                              )    MEDIATION
                                                    )
12                                    Plaintiffs,   )
                                                    )
13          v.                                      )
                                                    )
14   ROLLS-ROYCE MARINE NORTH                       )
     AMERICA, INC., a Delaware Corporation,         )
15                                                  )
                                     Defendant.     )
16                                                  )
                                                    )
17

18          THIS DAY THIS COURT considered the Stipulated Motion to Stay Case Pending
19   Mediation (Dkt. # 7) submitted by Plaintiffs and Defendant, and the Court FINDS there is good
20   cause to stay this case to allow the parties an opportunity to complete mediation in August, 2020
21   that was rescheduled as a result of the COVID-19 pandemic.
22          IT IS THEREFORE ORDERED AND ADJUDGED:
23          1.      The Parties’ Stipulated Motion to Stay Case Pending Mediation is GRANTED.
24          2.      The case is STAYED pending resolution of the parties’ mediation, currently
25   scheduled for August 4, 2020.
26

27
     ORDER GRANTING STIPULATED MOTION TO STAY                                    LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     CASE - 1                                                                      P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-00863-RSL Document 9 Filed 06/16/20 Page 2 of 2




 1          3.      Within 10 days of the completion, cancelation, or rescheduling of the mediation,

 2   the parties will file a joint status report with the Court explaining if this matter has resolved or

 3   requesting appropriate relief.

 4

 5                                                 A
                                                   Robert S. Lasnik
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO STAY                                      LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     CASE - 2                                                                        P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
